Case 1:17-cr-00106-CCB Document 615-3 Filed 11/04/20 Page 1 of 6

EXHIBIT C

U.S. Attorney General Loretta Lynch and the
Baltimore “Pattern and Practice” Investigation

a} U.S. Department of Justice Press Release; Statement by Attorney General
Lynch on the Situation in Baltimore ; April 27, 2015; Washington, D.C.

b) Hedgpeth, Dana and Horwitz, Sari; Attorney general talks with leaders
in Baltimore after riots, protests there; May 5, 2015; Washington Post

c) Staff Reporters; Loretta Lynch says Baltimore police engaged in ‘unlawful
and unconstitutional conduct’; August 10, 2016; The Baltimore Sun

d) U.S. Department of Justice Press Release; Attorney General Loretta E.
Lynch Delivers Remarks at Press Conference Announcing a Consent Decree
with City of Baltimore; January 12, 2017; Baltimore, Md.
Case 1:17-cr-00106-CCB Depantmentief Justiee 11/04/20 Page 2 of 6
Office of Public Affairs

 

FOR IMMEDIATE RELEASE
Monday, April 27, 2015
Statement by Attorney General Lynch on the Situation in Baltimore

Attorney General Loretta Lynch released the following statement on the situation in
Baltimore, Maryland:

“1 condemn the senseless acts of violence by some individuals in Baltimore that have
resulted in harm to law enforcement officers, destruction of property and a shattering
of the peace in the city of Baltimore. Those who commit violent actions, ostensibly in
protest of the death of Freddie Gray, do a disservice to his family, to his loved ones,
and to legitimate peaceful protestors who are working to improve their community

for all its residents.

“The Department of Justice stands ready to provide any assistance that might be
helpful. The Civil Rights Division and the FB! have an ongoing, independent criminal
civil rights investigation into the tragic death of Mr. Gray. We will continue our careful
and deliberate examination of the facts in the coming days and weeks. The
department's Office of Community Oriented Policing Services has also been fully
engaged in a collaborative review of the Baltimore City Police Department. The
department’s Community Relations Service has already been on the ground, and they
are sending additional resources as they continue to work with all parties to reduce
tensions and promote the safety of the community. And in the coming days, Vanita
Gupta, head of the Civil Rights Division, and Ronald Davis, Director of Community
Oriented Policing Services, will be traveling to Baltimore to meet with faith and
community leaders, as well as city officials.

“As our investigative process continues, I strongly urge every member of the
Baltimore community to adhere to the principles of nonviolence. In the days ahead, |
intend to work with leaders throughout Baltimore to ensure that we can protect the
security and civil rights of all residents. And | will bring the full resources of the
Department of Justice to bear in protecting those under threat, investigating
wrongdoing, and securing an end to violence.”

Press Release Number: 15-522
4

Case 1:17-cr-00106-CCB Document 615-3 Filed 11/04/20 Page 3 of 6
Attorney general talks with leaders in Baltimore after riots, protests there

Attorney General Loretta Lynch shakes hands with students before meeting with members of Congress and faith
leaders at the University of Baltimore on Tuesday. (Pool photo by Jose Luis Magana/ AP)

By Dana Hedgpeth and Sari Horwitz, Washington Post
May 5, 2015

U.S. Attorney General Loretta E. Lynch met with political and law enforcement leaders in Baltimore on
Tuesday following the recent unrest over the death of 25-year-old Freddie Gray.

Gray died last month of injuries allegedly suffered in police custody, and his death triggered days of
protests in the streets of Baltimore. Six police officers have been criminally charged in his death.

On Tuesday, Lynch said it was inspiring to see people come together to reclaim the city after days of
riots and protests. “This is a flash-point situation,” Lynch told the group, which included an attorney for
Gray's family. “We lost a young man’s life, and it begins to represent so many things.”

Lynch and several of her top aides talked with members of Congress and faith and community leaders
Tuesday, as well as elected city and law enforcement officials. Lynch also met behind closed doors with
members of Gray’s family.

Lynch pledged that the Justice Department would give assistance to Baltimore, including helping the
city find ways to improve its police department. “We’re here to hold your hands and provide support,”
Lynch said.

Lynch was sworn in as the 83rd attorney general April 27, in a ceremony that took place at the same
time as Gray’s funeral. She is the first African American woman to serve as the country’s top law
enforcement official.

Also Tuesday, legislative leaders in Annapolis announced that a work group has been formed to study
police practices and police-community relations throughout the state.

Senate President Thomas V. Mike Miller (D-Calvert} and House Speaker Michael E. Busch (D-Anne
Arundel) said the panel will review police training, recruiting and hiring practices, community policing
policies and the state’s Law Enforcement Officers’ Bill of Rights, which, among other things, gives
officers 10 days to prepare before cooperating with an investigation.

The panel will be chaired by Del. Curtis S. Anderson (D-Baltimore), who has worked for years on
criminal justice reform, and Sen. Catherine E. Pugh (D-Baltimore), who was a prominent figure on the
streets of Baltimore in the days after the unrest.

Del. Jill P. Carter (D-Baltimore), who will serve on the panel, predicted after Gray's death that state
officials would take steps to address concerns about police conduct.

“I think it is now on the governor’s radar,” Carter said before Gray’s funeral. “The culture of policing
needs to be changed across the state and across the country.”
Case Loretta Lynctesays Baltiiore polic& engaged {ni 6

‘unlawful and unconstitutional conduct'
By STAFF REPORTS

THE BALTIMORE SUN
AUG 10, 2016 AT 10:52 AM

U.S. Attorney General Loretta Lynch speaks about Baltimore during a news conference at the Justice
Department May 8, 2015 in Washington, DC. Attorney General Lynch announced the Justice
Department will launch a probe into possible civil rights violations involving the Saltimore Police
Department. (Photo by Mark Wilson/Getty Images)

U.S. Attorney General Loretta Lynch said Wednesday upon the release of the Department of Justice
report investigating Baltimore that the city's police department "engaged in... unlawful and
unconstitutional conduct."

In a statement following the release of the report, Lynch said: “Public trust is critical to effective
policing and public safety. Our investigation found that Baltimore is a city where the bonds of trust
have been broken, and that the Baltimore Police Department engaged in a pattern or practice of
unlawful and unconstitutional conduct, ranging from the use of excessive force to unjustified stops,
seizures and arrests. The results of our investigation raise serious concerns, and in the days ahead, the
Department of Justice will continue working tirelessly to ensure that all Baltimoreans enjoy the safety,
security and dignity they expect and deserve. | am grateful to all of the community members, local
officials, faith leaders and current and former police officers who spoke with us during the course of
our inquiry, and whose input will remain critical to our efforts as we move forward. Additionally, |
commend the city and BPD for its proactive and collaborative approach to our inquiry and for
demonstrating a strong commitment to restoring public confidence by already taking steps to make
needed changes. | look forward to continuing our work together to implement urgent and necessary
reforms."

Vanita Gupta, the deputy assistant attorney general, and head of the department's Civil Rights Division,
said the department eroded trust in the city.

"We found that BPD has engaged in a pattern or practice of serious violations of the U.S. Constitution
and federal law that has disproportionately harmed Baltimore's African-American community and
eroded the public's trust in the police. The agency also fails to provide officers with the guidance,
oversight and resources they need to police safely, constitutionally and effectively. In communities
across America, even in communities where trust has been broken, we've seen transformative reform
rebuild relationships and advance public safety. In the weeks ahead, as we negotiate our consent
decree with the city, we will seek input from law enforcement and community members. With the city
and commissioner's commitment to reform, | am optimistic that we will work to drive that same
progress in Baltimore."
Case 1:17-cr-00106-CCB Document 615-3 Filed 11/04/20 Page 5 of 6
Attorney General Loretta E. Lynch Delivers Remarks at Press Conference Announcing a Consent
Decree with City of Baltimore

Baltimore, MD

 

Thursday, January 12, 2017

Thank you, mayor [Catherine] Pugh. | want to thank you for welcoming me to Baltimore today, and |
want to thank you and commissioner [Kevin] Davis for your cooperation, dedication and commitment
to reform. | also want to thank Vanita Gupta, the outstanding leader of the Justice Department's Civil
Rights Division, and her team for their tremendous work in bringing about today’s agreement.

Twenty-one months ago, | took the oath of office as Attorney General of the United States on the same
day that Freddie Gray was taid to rest here in Baltimore. That was a difficult day for a city that had
already endured weeks of tension and protest, as feelings of mistrust and suspicion unfortunately
boiled over into violence and unrest. Several days later, | came here on my first trip as Attorney
General. | met with law enforcement officers; with the civic, religious and community leaders of the
city; and with young people. And in each meeting, what we heard was loud and clear: the people of
Baltimore love their city — and because of their love, they were disturbed by the deeply-rooted
mistrust between law enforcement officers and the community they serve. They could not abide the
breakdown of that trust. They wanted to make things better.

Shortly after my visit, the Justice Department launched a comprehensive investigation into the
Baltimore Police Department. That investigation allowed us to hear the pain, anger and frustration of
many community members. It allowed us to hear from local police officers about where their training
falls short and what hardships they face in the field. And the investigation allowed us to identify
specific areas where BPD’s systems prevent it from lawfully and effectively serving the community it is
sworn to protect. In August 2015, we concluded that the police department had engaged in a pattern
or practice of conduct that violated the Constitution and federal law — conduct that eroded trust and
deprived the people of Baltimore of the rights and protections guaranteed to every American. And we
noted that the strains in community trust harmed all who call Baltimore home — its residents and its
law enforcement officers alike.

Today, | am proud to announce that as a result of that investigation — and after thorough, good-faith
negotiations — the Department of Justice and the city of Baltimore have agreed to enter into a court-
enforceable consent decree to remedy the violations identified in our pattern or practice investigation.
Through this agreement, we are moving forward together to heal the tension in the relationship
between BPD and the community it serves. The agreement is robust and comprehensive. It includes a
range of reforms to achieve our three main goals: to ensure effective and constitutional policing, to
restore community’s trust in law enforcement and to advance public and officer safety. It will help BPD
gain the cooperation it needs from residents to fight and prevent crime. Most importantly, it reflects
significant input from the people of Baltimore.

That involvement has been vital at every phase — from the investigation to the negotiation of this
agreement — and it will continue to be critical as we implement reforms. Because, as we know well,
the future of Baltimore belongs to the people of this great city: to those who wear the badge and to
Case 1:17-cr-00106-CCB Document 615-3 Filed 11/04/20 Page 6 of 6

’ ’ those who seek its protection. Your commitment, dedication and determination have brought these

reforms to the table today. And they will make the difference as we seek to realize the better future
that is our shared goal.

We have no illusions that the change we seek will be easy. It will require a great deal of work from the

leadership and officers of the Baltimore Police Department. It will require persistent feedback and

input from community members. It will require the continued leadership and engagement of leaders

_ like Mayor Pugh and Commissioner Davis. And it will require sustained efforts from all parties to
mend, strengthen and solidify the trust between law enforcement and the community — the trust that

is the bedrock of Baltimore’s public safety.

But | am confident that we are equal to that task. During my 21 months in office, | have learned
something about the spirit of this proud city. This is a city of passionate and determined people. Itis a
city that is honest about its shortcomings and hopeful about its possibilities. And it is a city that will do
the hard work to realize the brighter future its residents deserve.

We have met with, heard from and admired so many of you. We could not be prouder to be your
partners on this journey towards making Baltimore a community that protects the dignity, rights and
safety of all its people. And the Department of Justice will continue to stand with you to ensure that
the reforms of this consent decree are implemented — and that our shared vision of a safer, stronger,
more united Baltimore are realized.

At this time, I’c like to introduce Vanita Gupta, head of the Justice Department's Civil Rights Division,
who will be providing more detail on the consent decree.
